DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
Status of Claims
Claims 1 and 21 are amended, claim 23 is new, and claims 2-3 and 22 are cancelled due to Applicant's amendment dated 06/17/2021.  Claims 1, 4-21, and 23 are pending.
Response to Amendment
The rejection of claims 1-22 under 35 U.S.C. 103 as being unpatentable over (i) Tsurutani et al. US 2015/0076483 A1 (“Tsurutani”) in view of Sato et al. JP 2011108792 A (“ Sato”); (ii) Tsurutani in view of Sato and “Fluoranthene-based molecules as electron transport and blue fluorescent materials for organic light-emitting diodes” by Kumar et al. (“Kumar”); and (iii) Tsurutani in view of Sato and Okabe et al. US 2010/0045174 A1 (“Okabe”) as set forth in the previous Office Action is overcome
The rejection of claims 2-3 and 22 as set forth in the previous Office Action is moot because claims 2-3 and 22 are cancelled due to the Applicant's amendment dated 06/17/2021.
Response to Arguments
Applicant’s arguments on pages 10-11 of the reply dated 06/17/2021 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because the arguments do not apply to the new grounds of rejection set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the constitutional unit constituting the polymer compound comprises at least two kinds of cross-linking constitutional units…” on page 3. It is unclear what “the constitutional unit” is referring to. If “the constitutional unit” is referring to one of the “at least two kinds of cross-linking constitutional units” on page 2, is the limitation requiring four different constitutional units? If the limitation is not requiring four different constitutional units, the “wherein the constitutional unit constituting the polymer compound comprises at least two kinds of cross-linking constitutional units…” 
Claim 21 recites “wherein the cross-linking constitutional unit is a constitutional unit represented by the formula (2)”. According to claim 1, of which claim 21 is dependent upon, there are at least two kinds of cross-linking constitutional units, wherein “each of the at least two kinds of cross-linking constitutional units is a constitutional unit represented by the formula (2) or a constitutional unit represented by the formula (2’)”. It is unclear whether claim 21 is requiring each of the at least two kinds of cross-linking constitutional units to be represented by the formula (2) or if claim 21 is requiring at least one of the two kind of cross-linking constitutional units to be represented by the formula (2). For purposes of examination, claim 21 will be interpreted to mean at least one of the cross-linking constitutional units is represented by the formula (2).
Claims 4-20 and 23 are rejected for being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 4-12, 14-17, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Takashima et al. US 2007/0243411 A1 (“Takashima”). 
Regarding claims 1, 11-12, 20-21, and 23, Nakatani teaches a light-emitting device using a polymer compound (¶ [0001]), wherein the light-emitting device has electrodes comprising an anode and a cathode, a light-emitting layer provided between the electrodes and formed by crosslinking the polymer compound, and a charge transport layer provided between the electrodes and formed by crosslinking the polymer compound (¶ [0210]). The light-emitting layer reads on the claimed first organic layer and the charge transport layer reads on the claimed second organic layer. Both the light-emitting layer and charge transport layer contain the polymer compound (¶ [0210]).
Nakatani teaches the polymer compound includes the repeating unit shown in formula (I) 
    PNG
    media_image1.png
    131
    257
    media_image1.png
    Greyscale
and the repeating unit shown in formula (II) 
    PNG
    media_image2.png
    133
    271
    media_image2.png
    Greyscale
(¶ [0007]). Nakatani teaches specific examples of the polymer 
    PNG
    media_image3.png
    131
    3
    media_image3.png
    Greyscale

The above polymer comprises two kinds of cross-linking constitutional units wherein the first constitutional unit comprises crosslinking groups of the claimed formula XL-1 and the second constitutional unit comprises crosslinking groups of the claimed formula XL-17.
Nakatani teaches the molar ratio of the repeating unit represented by formula (I) 
    PNG
    media_image3.png
    131
    3
    media_image3.png
    Greyscale
relative to the total repeating units constituting the polymer compound is 0.1 (¶ [0097]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit represented by formula (I) is 300 g/mol. The claimed number n of the crosslinking group carried by the repeating unit represented by formula (I) is 2. Thus the claimed value x and claimed value y for the repeating unit represented by formula (I) is 30 and 0.2, respectively.
Nakatani teaches the molar ratio of the repeating unit represented by the above formula (II) 
    PNG
    media_image3.png
    131
    3
    media_image3.png
    Greyscale
 relative to the total repeating units constituting the polymer compound is 0.1 (¶ [0098]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit represented by formula (II) is 508 g/mol. The claimed number n of the crosslinking 
The additional repeating unit that contains no crosslinking group
    PNG
    media_image3.png
    131
    3
    media_image3.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.8. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 388 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 310 and 0, respectively.
The claimed value Y1 is the sum of all the y values and is equal to 0.4 and the claimed value X1 is the sum of all the x values and is equal to 391. The resulting claimed value of (Y1x1000)/X1 for the polymer compound is 1.02.
The repeating unit represented by formula (I) reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3 represents an aromatic hydrocarbon group;
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-1).
The repeating unit represented by formula (II) reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-17).
Nakatani teaches in the light-emitting device, a light-emitting material except the aforementioned polymer compound may be used in combination in a light-emitting layer, wherein the light-emitting material may be a low molecular compound such as a naphthalene derivative (¶ [0220]-[0221]). However, Nakatani is silent as to these low molecular compounds being fluorescent and silent as to their maximum peak wavelength of an emission spectrum.
Takashima teaches an organic EL device that contains at least one kind selected from the fused ring-containing compounds each represented by the general formula (1) (
    PNG
    media_image4.png
    17
    23
    media_image4.png
    Greyscale
) and at least one kind selected from compounds each having a fluoranthene structure and each represented by general formula (2) (
    PNG
    media_image5.png
    16
    47
    media_image5.png
    Greyscale
) (¶ [0033]-[0034]). Takashima teaches the compound having a fluoranthene structure and the fused ring-containing compound is used as a light-emitting material (¶ [0199]) and that preferably the light emitting layer contains 0.5 to 20 wt % of the compound having a fluoranthene structure (¶ [0163]). Takashima teaches by using the compound having a fluoroanthene structure and the fused ring-containing compound in its light emitting layer, the organic electroluminescence device has a long lifetime and is capable of emitting blue light with high luminous efficiency (¶ [0001]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light-emitting layer of Nakatani to contain 0.5 to 20 wt% of a compound having a fluoranthene structure and a fused ring-containing compound, based on the teaching of Takashima.  The motivation for doing so would have been to produce a light-emitting device with a long lifetime that is capable of emitting blue light with high luminous efficiency, as taught by Takashima.
Takashima teaches the fluoranthene structure may be represented by general formula (1b) 
    PNG
    media_image6.png
    174
    266
    media_image6.png
    Greyscale
(¶ [0040]). Takashima teaches specific examples of the compound having a fluoranthene structure represented by general formula (2) including compound 2-29  
    PNG
    media_image7.png
    178
    373
    media_image7.png
    Greyscale
(¶ [0158], pg. 50).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 2-29 as the light-emitting material, because it would have been choosing a specific example of a compound represented by general formula (2), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting material in the light-emitting layer of the light-emitting device of Nakatani in view of Takashima and possessing the benefits taught by Takashima.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a light-emitting material represented by general formula (2) having the benefits taught by Takashima in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Compound 2-29 of Takashima is identical to Compound EM-1 found in the instant specification on pg. 105. The instant specification recites compound EM-1 is a fluorescent low-molecular compound 
Per claim 1, the light-emitting device of Nakatani in view of Takashima comprises a light-emitting layer and a charge transport layer, wherein the light-emitting layer comprises the fluorescent low-molecular compound 2-29 (Takashima, ¶ [0158], pg. 50) and the charge transport layer comprises the crosslinked polymer P-3 (Nakatani, ¶ [0317], pg. 42).
Regarding claims 4-6, 9-10, and 16, Nakatami in view of Takashima teach the light-emitting device of claim 1, as described above. Compound 2-29 
    PNG
    media_image7.png
    178
    373
    media_image7.png
    Greyscale
reads on the claimed formula (B) wherein:
n1B
Ar1B represents an aromatic hydrocarbon group (fluoranthene) having substituents (benzene); and
R1B represents an aryl group (naphthalene) having a substituent (benzene).
Regarding claims 7-8 and 17, Nakatami in view of Takashima teach the light-emitting device of claim 6, as described above. Ar1B is a group formed by removing one or more hydrogen atoms directly bonded to an annular carbon atom from a fluoranthene ring.
Regarding claim 14, Nakatami in view of Takashima teach the light-emitting device of claim 1, as described above. Nakatami in view of Takashima fails to specifically teach an example wherein the light-emitting layer contains additional materials. However, Nakatami does teach a liquid composition for producing a light-emitting device wherein the liquid composition may contain other than a polymer compound, a hole transport material, an electron transport material, and anti-oxidants (¶ [0173]-[0174]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a hole transport material, an electron transport material, or an anti-oxidants, because one of ordinary skill in the art would reasonably have expected the elements of the light-emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 15, Nakatami in view of Takashima teach the light-emitting device of claim 1, as described above. Nakatami in view of Takashima fails to teach a specific light-emitting device structure that comprises both polymer P-3 of Nakatami and compound 2-29 of Takashima. However, Nakatami teaches the charge transport layer provided between the electrodes and formed by crosslinking the polymer compound (¶ [0210]), wherein both the electron transport layer and the hole transport layer are called a charge transport layer (¶ [0216]). Nakatami teaches a specific structure (b) for the light-emitting device wherein the hole transport layer is provided between the anode and the light-emitting . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Takashima et al. US 2007/0243411 A1 (“Takashima”) as applied to claim 1 above, and further in view of Shi et al. US 5,935,721 (“Shi”).
Regarding claim 13, Nakatami in view of Takashima teach the light-emitting device of claim 1, as described above. Nakatami in view of Takashima fail to teach wherein the light-emitting layer contains a host material. 
Shi teaches an organic EL element including an organic material or a mixture thereof of 9,10-di(2-napthyl)anthracene derivatives having the structure of formula 1 (col. 2, lines 9-30). Shi teaches an organic EL device employing 9,10-di(2-napthyl)anthracene derivatives in the light-emitting layer produce bright blue emission and long operational stability (col. 2, lines 61-63). Shi teaches a preferred embodiment of the luminescent layer comprises a multi-component material consisting of a host material doped with one or more components of fluorescent dyes, wherein using this method produces highly efficient EL devices (col. 47, 59-63). Shi teaches the light-emitting layer of the organic EL medium comprises 9,10-di(2-napthyl)anthracene derivatives as the host material (col. 6, lines 53-64). Additionally, Shi teaches an advantage of using a blue host such as 9,10-di(2-napthyl)anthracene  
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a 9,10-di(2-napthyl)anthracene derivative represented by formula 1 as the host material in the light-emitting layer, based on the teaching of Shi.  The motivation for doing so would have been to provide a device with bright blue emission, long operational stability, high efficiency with a sufficiently large energy bandgap, as taught by Shi.
Shi teaches specific 9,10-di(2-napthyl)anthracene derivatives represented by the general formula I including compound 1
    PNG
    media_image8.png
    176
    365
    media_image8.png
    Greyscale
(col. 7 and 8). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose compound 1 as the 9,10-di(2-napthyl)anthracene derivative, because it would have been choosing a specific compound represented by formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the light-emitting layer of the light-emitting device of Nakatani in view of Takashima and Shi and possessing the benefits taught by Shi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a host material represented by formula 1 having the benefits taught by Shi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 13, compound 1 reads on the claimed formula FH-1 wherein:
ArH1 and ArH2 each represent aryl groups;
nH1 
LH1 represents an arylene group; and
RH11 and nH11 are not required to be present.
As described above, the light emitting layer of Nakatani in view of Takashima contains 0.5 to 20 wt % of compound 2-29 (the fluorescent low-molecular compound) (¶ Takashima, [0163]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.	
	
Claims 1, 4-12, 14-16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Funahashi US 2006/0052641 A1 (“Funahashi”).
Regarding claims 1, 4-12, 16, 18-21, and 23, Nakatani teaches a light-emitting device using a polymer compound (¶ [0001]), wherein the light-emitting device has electrodes comprising an anode and a cathode, a light-emitting layer provided between the electrodes and formed by crosslinking the polymer compound, and a charge transport layer provided between the electrodes and formed by crosslinking the polymer compound (¶ [0210]). The light-emitting layer reads on the claimed first organic layer and the charge transport layer reads on the claimed second organic layer. Both the light-emitting layer and charge transport layer contain the polymer compound (¶ [0210]).
Nakatani teaches the polymer compound includes the repeating unit shown in formula (I) 
    PNG
    media_image1.png
    131
    257
    media_image1.png
    Greyscale
and the repeating unit shown in formula (II) 
    PNG
    media_image2.png
    133
    271
    media_image2.png
    Greyscale
(¶ [0007]). Nakatani teaches specific examples of the polymer compound of formulas (I) and (II) including polymer compound P-3 (¶ [0317], pg. 42):
    PNG
    media_image3.png
    131
    3
    media_image3.png
    Greyscale

The above polymer comprises two kinds of cross-linking constitutional units wherein the first constitutional unit comprises crosslinking groups of the claimed formula XL-1 and the second constitutional unit comprises crosslinking groups of the claimed formula XL-17.
Nakatani teaches the molar ratio of the repeating unit represented by formula (I) 
    PNG
    media_image3.png
    131
    3
    media_image3.png
    Greyscale
relative to the total repeating units constituting the polymer compound is 0.1 (¶ [0097]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit represented by formula (I) is 300 g/mol. The claimed number n of the crosslinking group carried by the repeating unit represented by formula (I) is 2. Thus the claimed value x and claimed value y for the repeating unit represented by formula (I) is 30 g/mol and 0.2, respectively.
Nakatani teaches the molar ratio of the repeating unit represented by the above formula (II) 
    PNG
    media_image3.png
    131
    3
    media_image3.png
    Greyscale
 relative to the total repeating units constituting the polymer compound is 0.1 (¶ [0098]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit represented by formula (II) is 508 g/mol. The claimed number n of the crosslinking group carried by the repeating unit represented by formula (II) is 2. Thus the claimed value x and claimed value y for the repeating unit represented by formula (II) is 50.8 g/mol and 0.2, respectively.
The additional repeating unit that contains no crosslinking group
    PNG
    media_image3.png
    131
    3
    media_image3.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.8. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 388 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 310 g/mol and 0, respectively.
The claimed value Y1 is the sum of all the y values and is equal to 0.4 and the claimed value X1 is the sum of all the x values and is equal to 391. The resulting claimed value of (Y1x1000)/X1 for the polymer compound is 1.02.
The repeating unit represented by formula (I) reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-1).
The repeating unit represented by formula (II) reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3 represents an aromatic hydrocarbon group;
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-17).
Nakatani teaches in the light-emitting device, a light-emitting material except the aforementioned polymer compound may be used in combination in a light-emitting layer, wherein the light-emitting material may be a low molecular compound such as an aromatic amine (¶ [0220]-[0221]). However, Nakatani is silent as to these low molecular compounds being fluorescent and silent as to their maximum peak wavelength of an emission spectrum.
Funahashi teaches a material for use in an organic electroluminescent device which has a long service life and can emit blue light of high color purity at high emission efficiency (¶ [0001]). Funahashi teaches the material is an aromatic amine derivative in which amine moieties are linked to a chrysene moiety and is represented by any of the following formulas (I) to (IV) (¶ [0007]). Funahashi teaches the compound represented by any of the formulas (I) to (IV) exhibits highly fluorescent properties in the solid state and excellent electric-field-induced emission characteristics and attains a fluorescence quantum efficiency of 0.3 or more (¶ [0041]). Additionally, by virtue of excellent emission characteristics, hole-injectability, hole-transportability, electron-injectability, and electron-transportability, the compound represented by any of formulas (I) to (IV) can be used as a light-emitting material in the light-emitting layer, wherein preferably the light-emitting layer contains the light-emitting material in an amount of 0.1 to 20 wt% (¶ [0042]-[0043]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light-emitting layer of Nakatani to contain 0.1 to 20 wt% of a compound represented by any of formulas (I) to (IV) as a light-emitting material, based on the teaching of Funahashi.  The motivation for doing so would have been to provide a device having long service life containing a light-emitting material that can emit blue light of high color purity at high emission efficiency as well as having excellent hole-injectability, hole-transportability, electron-injectability, and electron-transportability, as taught by Funahashi.
Funahashi teaches examples of the material including compound 5 
    PNG
    media_image9.png
    253
    325
    media_image9.png
    Greyscale
(pg. 4). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound 5 as the light-emitting material, because it would have been choosing a compound represented by any of formulas (I) to (IV), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting material in the light-emitting layer of the light-emitting device of Nakatani in view of Funahashi and possessing the benefits taught by Funahashi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound represented by any of formulas (I) to (IV) having the benefits taught by Funahashi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 4-10, 16, and 18-19, compound 5 reads on the claimed formula (B) wherein:
n1B represents an integer of 2;
Ar1B represents an aromatic hydrocarbon group (chrysene) having substituents; and
R1B represents a substituted amino group.
Compound 5 of Funahashi is identical to Compound EM-A1 found in the instant specification on pg. 106. The instant specification recites compound EM-A1 is a fluorescent low-molecular compound (instant ¶ [0099], [0104]) and the maximum peak wavelength of an emission spectrum of compound EM-A1 is 454 nm (instant ¶ [0396]). Thus the compound 5 is a fluorescent low-molecular compound having a maximum peak wavelength of an emission spectrum of 454 nm.  Since Funahashi teaches Compound 5, the same structure as disclosed by the Applicant, the property of being a fluorescent low molecular compound and the maximum peak wavelength of an emission spectrum is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
The light-emitting device of Nakatani in view of Funahashi comprises a light-emitting layer and a charge transport layer, wherein the light-emitting layer comprises the fluorescent low-molecular compound 5 (Funahashi, pg. 4) and the charge transport layer comprises the crosslinked polymer P-3 (Nakatani, ¶ [0317], pg. 42).
Regarding claim 14, Nakatami in view of Funahashi teach the light-emitting device of claim 1, as described above. Nakatami in view of Funahashi fails to specifically teach an example wherein the light-emitting layer contains additional materials. However, Nakatami does teach a liquid composition for producing a light-emitting device wherein the liquid composition may contain other than a polymer 
Regarding claim 15, Nakatami in view of Funahashi teach the light-emitting device of claim 1, as described above. Nakatami in view of Funahashi fails to teach a specific light-emitting device structure that comprises both polymer P-3 of Nakatami and compound 5 of Funahashi. However, Nakatami teaches the charge transport layer provided between the electrodes and formed by crosslinking the polymer compound (¶ [0210]), wherein both the electron transport layer and the hole transport layer are called a charge transport layer (¶ [0216]). Nakatami teaches a specific structure (b) for the light-emitting device wherein the hole transport layer is provided between the anode and the light-emitting layer (¶ [0213]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the structure (b) for the light-emitting device, because it would have been choosing a specific structure, which would have been a choice from a finite number of identified, predictable solutions of the layers within the light-emitting device of Nakatami in view of Funahashi and possessing the benefits taught by Nakatami.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the structures outlined by Nakatami having the benefits taught by Nakatami in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Funahashi US 2006/0052641 A1 (“Funahashi”) as applied to claim 1 above, and further in view of Shi et al. US 5,935,721 (“Shi”).
Regarding claim 13, Nakatami in view of Funahashi teach the light-emitting device of claim 1, as described above. Nakatami fails to teach wherein the light-emitting layer contains a host material. 
Shi teaches an organic EL element including an organic material or a mixture thereof of 9,10-di(2-napthyl)anthracene derivatives having the structure of formula 1 (col. 2, lines 9-30). Shi teaches an organic EL device employing 9,10-di(2-napthyl)anthracene derivatives in the light-emitting layer produce bright blue emission and long operational stability (col. 2, lines 61-63). Shi teaches a preferred embodiment of the luminescent layer comprises a multi-component material consisting of a host material doped with one or more components of fluorescent dyes, wherein using this method produces highly efficient EL devices (col. 47, 59-63). Shi teaches the light-emitting layer of the organic EL medium comprises 9,10-di(2-napthyl)anthracene derivatives as the host material (col. 6, lines 53-64). Additionally, Shi teaches an advantage of using a blue host such as 9,10-di(2-napthyl)anthracene  derivative is that its bandgap is sufficiently large to effect energy transfer to a range of commonly available fluorescent dyes emitting in the blue (col. 48, lines 10-17). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a 9,10-di(2-napthyl)anthracene derivative represented by formula 1 as the host material in the light-emitting layer, based on the teaching of Shi.  The motivation for doing so would have been to provide a device with bright blue emission, long operational stability, high efficiency with a sufficiently large energy bandgap, as taught by Shi.
Shi teaches specific 9,10-di(2-napthyl)anthracene derivatives represented by the general formula I including compound 1
    PNG
    media_image8.png
    176
    365
    media_image8.png
    Greyscale
(col. 7 and 8). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose compound 1 as the 9,10-di(2-napthyl)anthracene derivative, because it would have been choosing a specific compound represented by formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the light-emitting layer of the light-emitting device of Nakatani in view of Funahashi and Shi and possessing the benefits taught by Shi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a host material represented by formula 1 having the benefits taught by Shi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 13, compound 1 reads on the claimed formula FH-1 wherein:
ArH1 and ArH2 each represent aryl groups;
nH1 represents an integer of 1;
LH1 represents an arylene group; and
RH11 and nH11 are not required to be present.
As described above, the light emitting layer of Nakatani in view of Funahashi contains 0.1 to 20 wt % of compound 5 (the fluorescent low-molecular compound) (Funahashi, (¶ [0042]-[0043]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0256537 A1 recites crosslinkable polymer compound having a crosslinkable group (abstract), wherein the crosslinkable groups are shown in formulas Z-1 to Z-12 (pgs. 3-4) and examples of the crosslinkable polymer include triphenylamine-based constitutional units (pg. 24).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.R.W./
Examiner, Art Unit 1786                                                                                                                                                                                          
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786